Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 and 26-28 are pending. Claims 18-25 and 29-32 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 26-28  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 3-6 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (input device, resource, processor, and memory e.g. claim 26) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitation recited in ll. 6-7 is extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitation only retrieves information in memory or receives data which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II. (Step 2B). Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 2-16, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-16 recite the same abstract idea of claim 1. Claims 2-16 recite additional mental processes (e.g. claim 3, claim 4, claim 5, claim 6, claim 9, claim 11, claim 12, claim 14), insignificant extra-solution activity (e.g. claim 2, claim 3, claim 5, claim 6, claim 7, claim 8, claim 13, claim 14, claim 15), and non-functional descriptive language (e.g. claim 2, claim 10, claim 12, claim 13, claim 16). Therefore, the aforementioned claims 2-16 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 26, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 27, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 28, it has similar limitations as claim 9 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11, 17, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrachi et al. (US 2011/0067016) (hereinafter Mizrachi), Saulters et al. (US 2014/0092103) (hereinafter Saulters), and Bourd et al. (US 2012/0069035) (hereinafter Bourd).

As per claim 1, the combination of references above teaches a neural network system for processing a first calculation processing graph, the neural network system comprising: 
	a first resource to generate a first calculation result obtained by performing at least one calculation operation corresponding to the first calculation processing graph (Mizrachi [0238] dependency graph can be converted to a set of subgraphs, each subgraph is compiled to produce a Static Invocation Database (SID), and a GPU executes the SIDs to produce a result); and 
	a task manager to calculate a first polling time taken for the first resource to perform the at least one calculation operation (Saulters [0040]-[0041] polling cycle time interval can be determined and adjusted based on an execution parameter of a GPU executing a workload) and to poll the first calculation result from the first resource based on the calculated first polling time (Bourd [0101]-[0102] poll GPU for message status information indicative of whether task executing on GPU has sent a message and an output parameter specifying the data obtained as a result of the polling).

Saulters and Mizrachi are both concerned with GPUs. Mizrachi teaches GPUs executing data related to subgraphs to produce a result while Saulters teaches determining and adjusting a polling cycle time interval based on an execution parameter of a GPU executing a workload. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizrachi in view of Saulters because it would provide a way for adaptively adjusting a framerate of a GPU. For example, when the GPU workload is high and the temperature of the GPU is close to a high temperature, a framerate can be decreased to reduce the workload, and when the GPU workload is low, a framerate can be increased to raise the workload. As a result, GPU can operate at a maximum temperature. When a parameter exceeds a reference value, it indicates that the GPU may probably be damaged, and thus a framerate of GPU 110 is decreased to reduce the workload. Conversely, when a parameter is less than a reference value, it indicates that the workload of GPU is low, and thus a framerate of the GPU 110 is increased to present a better display.

Bourd and Mizrachi are both concerned with GPUs. Mizrachi teaches GPUs executing data related to subgraphs to produce a result while Bourd teaches polling a GPU for message status information indicative of whether a task executing on GPU has sent a message and an output parameter specifying the data obtained as a result of the polling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizrachi and Saulters in view of Bourd because it would provide a finer grained task coupling between a host CPU and GPU which would allow a multiple-processor computing platform to perform a variety of operations to assist in efficient execution of parallel and/or multi-threaded programs.

As per claim 2, the combination of references above teaches wherein 
	the first calculation processing graph includes a first subgraph to be processed by the first resource (Mizrachi [0238] dependency graph can be converted to a set of subgraphs, each subgraph is compiled to produce a Static Invocation Database (SID), and a GPU executes the SIDs to produce a result), 
	the neural network system further includes a first compiler to generate first execution data by compiling the first subgraph to be driven by the first resource (Mizrachi [0238] dependency graph can be converted to a set of subgraphs, each subgraph is compiled to produce a Static Invocation Database (SID), and a GPU executes the SIDs to produce a result), and 
	the task manager is to output the first execution data to the first resource to perform a first calculation operation corresponding to the first subgraph (Mizrachi [0238] dependency graph can be converted to a set of subgraphs, each subgraph is compiled to produce a Static Invocation Database (SID), and a GPU executes the SIDs to produce a result) and to poll the first calculation result from the first resource after the first polling time elapses from a time when the first execution data is output (Saulters [0043] and [0052] polling cycle time interval can be determined and adjusted based on an execution parameter of a GPU executing a workload).

As per claim 3, the combination of references above teaches wherein the first calculation processing graph further includes a second subgraph (Mizrachi [0011] and [0102]-[0103]), the neural network system further includes: 
	a second resource to generate a second calculation result obtained by performing a second calculation operation corresponding to the second subgraph based on the first calculation result and second execution data (Mizrachi [0073]-[0075] an execution dependency between a pair of processing elements); and 
	a second compiler to generate the second execution data by compiling the first subgraph to be driven by the second resource (Mizrachi [0080] and [0103] compile input dependencies represented using multiple subgraphs), and 
	the task manager further to calculate a second polling time for which the second resource performs the second calculation operation (Saulters [0040]-[0041] polling cycle time interval can be determined and adjusted based on an execution parameter of a GPU executing a workload) and to poll the second calculation result from the second resource after the first polling time and the second polling time elapse from a time when the first execution data is output to the first resource (Saulters [0043] and [0052] polling cycle time interval can be determined and adjusted based on an execution parameter of a GPU executing a workload).

As per claim 9, Saulters teaches wherein the task manager is to assign information about the first subgraph into a predetermined equation to calculate the first polling time ([0040]-[0041] polling cycle time interval can be determined and adjusted based on an execution parameter of a GPU executing a workload).

As per claim 10, Mizrachi further teaches wherein the information about the first subgraph includes at least one of size information about an input model corresponding to the first calculation processing graph, size information about the first subgraph, size information about the first execution data, and a compiling time for which the first compiler compiles the first subgraph ([0203] and [0228] data of a given size).

As per claim 11, Saulters teaches wherein the task manager calculates the first polling time based on a calculation processing ability of the first resource ([0040]-[0041] polling cycle time interval can be determined and adjusted based on an execution parameter of a GPU executing a workload).

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 26, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 27, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 28, it has similar limitations as claim 9 and is therefore rejected using the same rationale.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrachi, Saulters, Bourd, and Kovvuri et al. (US 2019/0286973) (hereinafter Kouvvuri).

As per claim 4, Kovvuri teaches a model analyzer to receive a first input model, analyze the first input model to generate the first calculation processing graph ([0117] and [0123] analyze neural network model to identify and produce a subgraph), and divide the first calculation processing graph into a plurality of subgraphs comprising the first subgraph and the second subgraph ([0052] divide neural network into different subgraphs).

Kovvuri and Mizrachi are both concerned with GPUs. Mizrachi teaches GPUs executing data related to subgraphs to produce a result while Kovvuri teaches analyzing a neural network model to generate graphs and dividing the graphs into multiple subgraphs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizrachi, Saulters, and Bourd in view of Kovvuri because it would provide for a way of partitioning neural network models into subgraphs that can be provided to a neural network accelerator, therefore providing improved processing speed and reduced latency. It could also optimize the subgraphs because they use code and metadata generated by a neural network compiler. Further, as just a portion of the overall model is provided for hardware acceleration, further optimization of the subgraph can be provided, as a smaller portion of the overall model is being mapped to the acceleration hardware. This allows higher return for optimization effort applied to the subgraph.

As per claim 5, the combination of references above teaches wherein the model analyzer comprises: 
	a model parser to receive the first input model and extract model information comprising size information about the input model from the first input model (Mizrachi [0031] each read command reading data of a predefined size from the groups of variables); 
	a model builder to analyze the first input model based on the model information to generate the first calculation processing graph (Kovvuri [0117] analyze neural network model to identify a subgraph); and 
	a model optimizer to perform an optimization operation on the first calculation processing graph (Kovvuri [0038] and [0052] perform optimization of subgraphs).

As per claim 6, the combination of references above teaches wherein 
	the model analyzer is to receive a second input model and analyze the second input model to generate a second calculation processing graph comprising a third subgraph (Kovvuri [0080] and [0123] analyze neural network model to produce a subgraph), 
	the first resource is configured to further generate a third calculation result obtained by performing a third calculation operation corresponding to the third subgraph (Mizrachi [0238] dependency graph can be converted to a set of subgraphs, each subgraph is compiled to produce a Static Invocation Database (SID), and a GPU executes the SIDs to produce a result), and 
	the task manager is configured to calculate a third polling time for which the first resource performs the third calculation operation (Saulters [0040]-[0041] polling cycle time interval can be determined and adjusted based on an execution parameter of a GPU executing a workload) and to poll the third calculation result from the first resource based on the calculated third polling time (Bourd [0101]-[0102] poll GPU for message status information indicative of whether task executing on GPU has sent a message and an output parameter specifying the data obtained as a result of the polling).

As per claim 7, Bourd teaches wherein the task manager is to poll the third calculation result from the first resource after the third polling time elapses from a time when the second resource completes the second calculation operation ([0101]-[0102] poll GPU for message status information indicative of whether task executing on GPU has sent a message and an output parameter specifying the data obtained as a result of the polling).

As per claim 8, Saulters teaches wherein the task manager is to poll the third calculation result from the first resource after the third polling time elapses from a time when the first resource completes the first calculation operation ([0043] and [0052] polling cycle time interval can be determined and adjusted based on an execution parameter of a GPU executing a workload).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mizrachi, Saulters, Bourd, and Walters et al. (US 2009/0089784) (hereinafter Walters).

As per claim 12, Walters teaches wherein the first calculation operation includes n (where n is an integer equal to or greater than zero) number of first sub-calculations and m (where m is an integer equal to or greater than zero) number of second sub-calculations, a first time is taken to perform a first sub-calculation by the first resource, and a second time is taken to perform the second sub-calculation by the first resource, and the task manager is to calculate the first polling time as a sum of n times the first time and m times the second time (fig. 4 and [0034] calculate average time for previously completed tasks which would include calculating the time for each task and aggregating each of the times to produce a total time and dividing the total time by the number of tasks to calculate the average time for each task for calculating an optimal polling interval).

Walters and Mizrachi are both concerned with polling. Mizrachi teaches GPUs executing data related to subgraphs to produce a result while Walters teaches determining an optimal polling interval. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizrachi, Saulters, and Bourd in view of Walters because it would provide for a way to determine a regular polling request at an optimal timing frequency to execute operations. A calculation to determine the frequency of the polling requests generates an optimal value for the frequency (of the polling requests), which value provides the submission interval of polling requests. Polling requests having the optimal submission interval allows efficient processing of the requests in order to minimize the demands on the client's CPU. Additionally, submitting polling requests at the optimal interval avoids placing a significant load on a server.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mizrachi, Saulters, Bourd, and Shishido (US 2013/0219133).

As per claim 13, the combination of references above teaches wherein 
	the first calculation processing graph includes a plurality of subgraphs (Mizrachi [0011] and [0102]-[0103]), and 
	the neural network system further includes a model keeper to store a polling timetable including information about the plurality of subgraphs (Mizrachi [0085] and [0153] data related to SIDs and subgraphs stored in memory) and information about a polling time corresponding to each of the plurality of subgraphs (Shishido fig. 6 and [0032]-[0033] polling intervals saved in table).

Shishido and Mizrachi are both concerned with polling. Mizrachi teaches GPUs executing data related to subgraphs to produce a result while Shishido teaches saving polling information in a table. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizrachi, Saulters, and Bourd in view of Shishido because it would provide for a way that maximizes the parallel utilization of the GPU cores, and therefore enables system to execute highly complex dependency problems with relatively short execution times efficiently. It would also aide in producing code that accesses memory efficiently since it is typically desirable to write into or read from consecutive and aligned memory addresses. Since each execution sequence comprises a block of threads that are guaranteed to run in the same multiprocessor, the instructions within a given sequence are guaranteed to run in the correct order, which would thus guarantee that the execution dependency between the instructions will not be violated. The compiler defines a deterministic caching pattern, which specifies when certain variables are to be fetched from device memory into shared memory and when certain variables are to be discarded, so as to optimize the use of the limited-size shared memory and minimize the number of read operations from the device memory. The compiler also aggregates the fetching of multiple variables from device memory into shared memory in a single fetch command, so as to reduce the number of costly fetch operations from the device memory and therefore it is advantageous to aggregate and fetch a large number of variables in a single command.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrachi, Saulters, Bourd, Shishido, and Dageville et al. (US 2015/0234922) (hereinafter Dageville).

As per claim 14, Dageville teaches wherein the 
	task manager is to determine whether the polling timetable stores the first polling time corresponding to the first subgraph before calculating a polling time corresponding to the first subgraph (fig. 8, block 810 determine if the required data is stored in the cache), and 
	when the first polling time is stored in the polling timetable, the task manager is to perform polling based on the first polling time stored in the polling timetable (fig. 8, block 816 if the required data is stored in the cache then process the request with the data from the cache).

Dageville and Mizrachi are both concerned with task management in a computing environment. Mizrachi teaches GPUs executing data related to subgraphs to produce a result while Dageville teaches determining steps to take based on whether or not required data is found in a cache. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizrachi, Saulters, Bourd, and Shishido in view of Dageville because it would provide for caches that reduce or eliminate bottleneck problems occurring in platforms that consistently retrieve data from remote storage systems. Instead of repeatedly accessing data from the remote storage devices, the data accesses from the caches in the execution nodes are significantly faster and avoids bottleneck problems. The caches are implemented using high-speed memory devices that provide fast access to the cached data.

As per claim 15, Dageville teaches wherein, when the first polling time is not stored, the task manager updates the polling timetable with the calculated first polling time (fig. 8, blocks 812-818 if the required data is not stored in the cache then retrieve the data from elsewhere and then store the required retrieved data in the cache).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mizrachi, Saulters, Bourd, Shishido, and Kovvuri.

As per claim 16, Kovvuri teaches wherein the polling timetable further includes information about a resource characteristic where calculation corresponding to each of the plurality of subgraphs is performed ([0096] nodes include metadata comprising the type of hardware used to accelerate the subgraph).

Kovvuri and Mizrachi are both concerned with GPUs. Mizrachi teaches GPUs executing data related to subgraphs to produce a result while Kovvuri teaches analyzing a neural network model to generate graphs and dividing the graphs into multiple subgraphs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizrachi, Saulters, Bourd, and Shishido in view of Kovvuri because it would provide for a way of partitioning neural network models into subgraphs that can be provided to a neural network accelerator, therefore providing improved processing speed and reduced latency. It could also optimize the subgraphs because they use code and metadata generated by a neural network compiler. Further, as just a portion of the overall model is provided for hardware acceleration, further optimization of the subgraph can be provided, as a smaller portion of the overall model is being mapped to the acceleration hardware. This allows higher return for optimization effort applied to the subgraph.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Yang (US 8,035,636) discloses compiling graphics data.

Niestemski et al. (US 2019/0205153) disclose assigning polling intervals to each host.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            July 18, 2022